Citation Nr: 1643858	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-06 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected degenerative joint and disc disease of the lumbar spine (lumbar spine disability).

2.  Whether new and material evidence has been received to reopen the claim for service connection for a left leg pains and numbness and, if so, whether service connection for a left leg disorder is warranted.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction is current with the RO in New York, New York.

In December 2015, the Board remanded the Veteran's claims for additional development.  The agency of original jurisdiction (AOJ) substantially complied with the December 2015 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that, following the July 2015 supplemental statement of the case, additional evidence, including VA treatment records, was added to the claims file.  To date, the AOJ has not considered this evidence in connection with the claim for an increased rating; however, because the evidence is merely duplicative of the evidence considered in the July 2015 supplemental statement of the case, insofar as it reflects ongoing complaints of low back pain, the Veteran will not be prejudiced by the Board proceeding with adjudicating his claim for an increased rating for his lumbar spine disability.

With regard to the Veteran's claim for a higher initial rating, the Board notes the distinction set forth in Fenderson v. West, 12Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).


Regarding the Board's characterization of the appeal concerning the Veteran's left leg disorder, regardless of the RO's action, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as to the back as encompassing both matters as set forth on the title page.

In December 2015, the Veteran requested a video conference hearing before a Veterans Law Judge.  In October 2016, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a cervical spine disorder, a left leg disorder, and a right leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's lumbar spine disability has not been manifested by forward flexion to 30 degrees or less, even with consideration of functional loss due to pain and other factors.  There is also no evidence of ankylosis, either favorable or unfavorable, of the thoracolumbar spine or the entire spine, and there is no medical evidence showing intervertebral disc syndrome (IVDS) of the lumbar spine resulting in incapacitating episodes that had a total duration of at least four weeks during a twelve-month period.

2.  In a final decision decided in July 1988, the RO denied the Veteran's claim of entitlement to service connection for left leg pains and numbness; he did not appeal this decision.

3.  Additional evidence associated with the claims file since the July 1988 rating decision is not cumulative and redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate the claim for service connection for left leg pains and numbness, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2015).

2.  The July 1988 rating decision in which the RO denied the claim for service connection for left leg pains and numbness is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015).

3.  As evidence received since the July 1988 rating decision is new and material, the criteria for reopening the claim for service connection for left leg pains and numbness are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In a November 2009 letter, the AOJ provided the Veteran with VCAA-compliant notice.  Moreover, with respect to his claim for a higher initial rating, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim, and review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As the Board's decision with regard to the petition to reopen the claim for service connection for left leg pain and numbness is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

In the March 2010 rating decision on appeal, service connection for a lumbar spine disability was granted, and the AOJ assigned an initial 20 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237, effective September 25, 2009, the day the Veteran indicated an intent to file a claim for service connection.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

Although the Veteran's lumbar spine disability is rated under Diagnostic Code 5010-5237, all spine disabilities are rated, primarily, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides for assignment of a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; if the combined range of motion for the thoracolumbar spine is not greater than 120 degrees; or if muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when favorable ankylosis of the entire thoracolumbar spine is present.

A 50 percent rating is warranted when unfavorable ankylosis of the entire thoracolumbar spine is present.

Finally, a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees, and extension , bilateral lateral flexion, and bilateral rotation all to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The Notes following the General Rating Formula provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Alternatively, the Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Diagnostic Code 5010 instructs that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides three rating methods for rating degenerative arthritis.  When range of motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  When there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent disability rating is warranted; if there is evidence of occasional incapacitation exacerbations, a 20 percent disability rating is warranted.

Pertinent evidence includes private treatment records, VA treatment records, VA examination reports from February 2010 and July 2015, and the Veteran's lay statements.

An October 2009 private treatment record noted that a January 2009 MRI revealed multilevel degenerative disc disease and severe stenosis at L4-5.

In February 2010, the Veteran underwent a VA examination of his lumbar spine disability.  The examiner noted that his service treatment records documented numerous complaints of back pain, including pain that radiated to his right and left legs.  He said that he stopped working in 2008 when he developed rapidly-progressive right upper and lower extremity weakness.  The examiner noted that he did not complain of lumbar spine pain, and while the examiner indicated that he has been incapacitated for the past twelve months, the examiner did not relate that to his lumbar spine disability.  He was able to walk 20 feet unassisted with a cane, and that he could walk 200 feet with support.  The examiner noted that he used a motorized chair for other forms of ambulatory needs.  Bowel and bladder function were not affected by the Veteran's lumbar spine disability.  The examiner noted that his weakness began after the operation to his cervical spine in July 2008. 

The examiner noted that the Veteran's neutral position for his thoracolumbar spine was 20 degrees at the waste.  From that position, flexion was possible to 60 degrees, and extension was not possible; right lateral flexion was 18 degrees; left lateral flexion was 8 degrees; right lateral rotation was 20 degrees; and left lateral rotation was 22 degrees.  The examiner noted that imaging revealed L1-L2 and L4-L5 degenerative changes and L5-S1 spondylolisthesis.  With regard to his lumbar spine, the examiner noted that there was a clear continuity from his discharge and his development of IVDS.  The examiner also noted that it was reasonable to conclude that, prior to the Veteran's cervical spine condition, his motor function was not impaired such that he could not perform the duties of employment.  The examiner also noted that the present weakness was a consequence of his cervical spine disorder.

An October 2010 private treatment record noted the diagnosis of an L5 isthmic spondylolisthesis and multilevel lumbar degeneration.

In June 2013, the Veteran reported that his back pain was a three out of ten.

In July 2015, the Veteran underwent another VA examination.  The examiner noted his complaint of occasional low back aches after longs periods of sitting, as well as spacitiy of the right upper extremity and bilateral lower extremities.  The examiner also noted that he could only walk with a cane very short distances.  With regard to flare-ups, he reported that his ability to move was worse in the cold weather.  As to whether he suffered any additional functional loss following repetitive use, the Veteran reported that long periods of sitting bothered his back.

Range-of-motion testing revealed the following: flexion to 40 degrees; extension to 5 degrees; right lateral flexion to 10 degrees; left lateral flexion to 20 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 30 degrees.  The examiner noted that pain was observed during the examination, and that it caused additional functional loss.  There was no evidence of pain with weight bearing, nor was there objective evidence of localized tenderness or pain on palpation.  Following repetitive use, the Veteran's functional ability and range of motion remained the same.  The examiner noted that the examination results were medically consistent with his statements describing his functional loss following repetitive use as well as his description of flare-ups.  While pain, fatigue, weakness, and incoordination were noted to limit his functional ability, the examiner noted that the functional loss could not be expressed in terms of range of motion without an additional examination after repetitive use or during flare-ups.  There was no evidence of guarding or muscle spasm, nor were there any additional factors contributing to his disability.  The examiner noted hyperactive deep tendon reflexes without clonus in his knees, as well as decreased sensation to light touch in his feet.  He was unable to perform straight leg raise testing.  There were no signs or symptoms of radicular pain, nor was there evidence of ankylosis.  There was also no evidence of any other neurologic abnormalities, and the examiner noted that he did not have IVDS.  He was noted to use a cane and wheelchair constantly, but these devices were required for his cervical spine disorder, not his service-connected lumbar spine disability.  There were no other pertinent findings related to his lumbar spine disability.  With regard to any functional impairment on his ability to work, the examiner noted that he would not be able to perform moderate or heavy physical exertion due to his lumbar spine disability.  The examiner noted that the Veteran's report of occasional numbness in his feet after prolonged sitting that would clear if he stood up suggested that those symptoms were related to his lumbar spine disorder.

After a careful review of all the evidence, the Board finds that at no time during the pendency of the appeal has the Veteran's lumbar spine disability more nearly approximated the criteria for a higher rating under any applicable diagnostic codes.

With regard to the General Rating Formula, the evidence demonstrates that the Veteran's lumbar spine range of motion has not been limited to 30 degrees or less, even with consideration functional loss due to pain or due to weakness, fatigability, incoordination, and pain on movement; to the contrary, the VA July 2015 examiner specifically noted that range of motion was not further limited after repetitive use.  Furthermore, at no time during the pendency of the appeal has the evidence demonstrated that he suffers from ankylosis, favorable or unfavorable, of his thoracolumbar spine or the entire spine.  In fact, the examiner who performed the July 2015 examination specifically found that ankylosis was not present, and there is no evidence in the record to contradict this finding.  As such, he is not entitled to a disability rating in excess of 20 percent for his lumbar spine disability under the General Rating Formula.  The Board also finds that, at no time during the appeal period has his lumbar spine disability resulted in any neurological manifestations, such as a bowel or bladder impairment, for which service connection has not been sought.  With regard to the Veteran's complaints of pain, numbness, and weakness in his bilateral lower extremities, such will be addressed in the remand below.

With regard to the Formula for Rating IVDS, while February 2010 examiner indicated that the Veteran suffered from incapacitating episodes, he did not indicate that such was due to his lumbar spine disability.  Moreover, the July 2015 VA examiner noted that he did not suffer from IVDS or that he suffered from incapacitating episodes requiring bed rest that was prescribed by a physician.  Thus, at no point during the pendency of the appeal has IVDS of the lumbar spine disability resulted in incapacitating episodes have a total duration of at least four weeks, but no more than six weeks, the criteria for a higher rating under Diagnostic Code 5243.

The Board observes that there is no evidence that the Veteran was diagnosed with degenerative arthritis of the lumbar spine.  As noted above, Diagnostic Code 5003 allows for the assignment of a maximum 20 percent rating when there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with evidence of occasional incapacitation exacerbations.  However, because limitation of motion of the lumbar spine has been rated under the General Rating Formula, a separate rating for the same painful limitation of motion or limitation of motion during flare-ups under Diagnostic Code 5003 is prohibited because it constitutes pyramiding with ratings under the General Rating Formula, which rates on limitation of motion and the same or similar impairments that limit the same functions of the back.  38 C.F.R. § 4.14; Esteban, at 261-62.

In assessing the severity of the Veteran's lumbar spine disability, the Board has considered his assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, he has not alleged that his forward flexion of his lumbar spine is less than that shown on examination, or that he has ankylosis of the thoracolumbar spine or entire spine.  In addition, the criteria necessary to substantiate a higher rating for IVDS include bed rest prescribed by a physician.  Thus, and as noted above, the Veteran's lay statements cannot serve to satisfy these criteria, and the Board must rely on the medical evidence of record.  As such, his lay assertions do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected lumbar spine disability; however, his symptomatology has been stable for the disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is currently evaluated.  In this regard, the currently assigned 20 percent rating for his service-connected lumbar spine disability contemplates the functional limitation caused by his lumbar spine disability, to include loss of range of motion and his subjective complaints, to include pain, fatigability, weakness, and flare-ups with use.  

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board  notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran is currently not working, and that the July 2015 VA examination report notes that the Veteran's lumbar spine disability would impact his ability to work.  However, despite this, there is no indication that this disability alone prevent him securing or following a substantially gainful occupation.  See id. 

In summation, the preponderance of the evidence is against a higher rating under any other provision of VA's rating schedule for the Veteran's service-connected lumbar spine disability.  In denying any further compensation in excess of 20 percent for his lumbar spine disability, the Board finds that the benefit-of-the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.

New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for left leg pain and numbness was denied in a July 1988 rating decision.  The RO noted that despite the Veteran's complaint of pain and numbness in his left leg, neurological examination was completely normal, straight leg raise was 90 degrees bilaterally, and pin prick sensation was intact.  At the time of the July 1988 rating decision, the evidence of record included his service treatment records.  

The Veteran was notified of the decision and his appellate rights in July 1988.  However, he did not enter a notice of disagreement with that decision.  No further communication regarding his claim for a back disorder was received until November 2009, when VA received his petition to reopen such claim.  Therefore, the July 1988 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claim for left leg pain and numbness, such regulation is inapplicable as no new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Furthermore, 38 C.F.R. § 3.156(c) is also inapplicable, as the Veteran's service treatment records were of record at the time of the July 1988 rating decision.

Evidence added to the record since the July 1988 rating decision includes the Veteran's lay statements, an October 2009 private medical opinion from Dr. C.T., VA treatment records, private treatment records, and a February 2010 VA examination.  His treatment records indicate ongoing problems with pain and numbness in his left leg.  Furthermore, the October 2009 private opinion stated that he had developed intermittent left leg involuntary jumping, and also indicated that there was a possible relationship between left leg disorder and his military service.  The February 2010 VA examination related the Veteran's left leg problems to his cervical spine disorder for which he is currently seeking service connection.  In the July 2015 VA examination report, the examiner noted that his occasional numbness came with prolonged sitting and that it would clear if he stood up, suggesting a relationship between his feet and his low back condition.

The Board finds that such evidence is new because it was not before the RO at the time of the July 1988 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back condition, namely the presence of a current disorder and a possible relationship to either his military service or his service-connected disabilities.  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine disability is denied.

New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the Veteran's claim for service connection for a cervical spine disorder, the Board finds that an addendum opinion is necessary in order to adequately address the evidence of record.

In a June 2009, Dr. R.M. noted the Veteran's diagnosis of myelopathy related to an ossification of the posterior longitudinal ligament.  Dr. R.M. stated that the condition had developed over years to decades with the development of degenerative changes causing gradual slow compression of the spinal cord until it reached a critical point.

In November 2009, the Veteran submitted a private opinion from Dr. C.T.  She indicated that she reviewed his service treatment records including his multiple complaints of low back pain.  Dr. C.T. noted that, after discharge, his symptoms had continued, and that in the last five years, he had developed intermittent left leg involuntary jumping that eventually developed cervical myelopathy and quadriparesis requiring surgery.  Dr. C.T. opined that those changes likely contributed to his physical complaints and limitations during service.

A medical opinion must support its conclusions with an analysis the Board can consider and weigh against the other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

With regard to the June 2009 opinion, the Board finds that such does not offer a clear conclusion that the Veteran's cervical spine disorder was related to his military service.  Furthermore, while the November 2009 private opinion supports the Veteran's claim, Dr. C.T. also failed to provide any rationale for her conclusion.  As a result, the Board finds that the private opinions do not support the award of service connection.

In February 2010, the Veteran underwent a VA examination.  In the examination report, the examiner noted multiple complaints of low back pain throughout his service treatment records.  The examiner also noted his rapidly progressive right upper and bilateral lower extremity weakness was related to multilevel disc protrusions from C3 to T1, with spinal stenosis at C3-C4 and C5-C6.  A cervical spinal fusion was performed in July 2008.  After an examination, the examiner opined, "Clearly, there is no linkage between [the] later development of right-sided weakness due to service joint and disc disease to [the Veteran's] military service."  Instead, the examiner concluded that such was the result of the degenerative process that developed over the years.

The Board finds that the February 2010 opinion is inadequate.  In this regard, in Stefl, supra, the Court determined that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  Additionally, the Court has held that, in order for a medical opinion to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez, supra.

Here, the opinion fails to reflect consideration of all pertinent evidence of record and, thus, does not appear to be based upon sufficient facts.  Specifically, the examiner failed to address the Veteran's in-service complaints and treatment for symptoms related to his neck.  For example, in April 1964, X-rays revealed a calcified mass on the right side of his neck.  In December 1968, the Veteran complained of pain and stiffness in his neck.  The treatment provider noted a spasm on the left side of the neck.  Finally, the examiner failed to address the service treatment records noting a diagnosis of scoliosis of the thoracic spine, and the significance, if any, that that condition has on his currently diagnosed cervical spine disorder.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the February 2010 VA examination does not appear to be based upon sufficient facts, namely the appellant's service treatment records, the Board finds that a remand is necessary to obtain an addendum opinion is necessary.

The Board notes that, while the various articles submitted by the Veteran discuss the how cervical myelopathy develops, as well as degenerative scoliosis and spondylolisthesis, they contain no information specific to this Veteran's cervical spine disorder and, hence, are not dispositive of his claim.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  Nevertheless, the examiner should address the significance, if any, of these articles and their relationship to the Veteran's cervical spine disorder.

With regard to the Veteran's claims for service connection for left and right leg disorders, the Board finds that he should undergo a new examination to clarify any diagnoses, and to address the etiology of any diagnosis.  

A July 2008 private treatment record noted progressive weakness in the Veteran's lower extremities.  The October 2009 private opinion from Dr. C.T. noted that he had developed an intermittent left leg involuntary jumping which developed into severe cervical myelopathy and quadriparesis requiring surgery.  The February 2010 VA examiner noted that the Veteran experienced stiffness and pain radiating into his lower extremities.  A November 2014 letter from the Veteran's private physician noted significant weakness in his legs.  In the July 2015 VA examination report, the examiner noted that his complaints of feet numbness after prolonged sitting suggested that it was related to his low back disorder; however, the examiner failed to provide a clear diagnosis of the condition.

The Veteran's service treatment records reflect a number of complaints related to his bilateral lower extremities.  For example, in September 1974, during a June 1975 examination, he reported occasional pain in his left foot for the past three years, and pain in his right toes for the last six months.  January 1976, he complained of right leg pain, stating that it felt as though someone was pulling his leg off.  In September 1979, he was diagnosed with sciatica.  In June 1982, the Veteran complained of left leg pain and numbness, including numbness in his toes.  Similarly, in September 1982, he complaints of left leg pain and foot numbness.  In August 1984, he reported that his left leg was falling asleep.  In March 1987, he once again complained of left leg pain.  A May 1987 service treatment record noted that the Veteran's left leg pain had an unknown etiology.  An August 1987 service treatment record noted that left hip pain was radiating down his left leg.

Because the evidence of record is unclear as to whether the Veteran suffers a currently-diagnosed disorder related to his bilateral legs and the etiology of any such disorder, the Board finds that the Veteran should be afforded a new VA examination to address these questions.  See Barr, supra.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  Additionally, he should be provided the opportunity to identify any additional private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records.  Such records dated through June 20, 2016, are associated with the Veteran's claims file.

2.  The Veteran should be requested to identify any pertinent private treatment records not current associated with the claims file.  After he has signed the appropriate releases, any identified records should be obtained and associated with the claims folder.  If the AOJ cannot obtain records identified, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After all outstanding records have been associated with the record, return the claims file to the VA examiner who conducted the February 2010 VA examination.  The record and a copy of this Remand must be made available to the examiner.  If the February 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, to include the Veteran's lay statements concerning his in-service injuries, as well as the onset and continuity of symptomatology, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his cervical spine disorder had its onset during, or is otherwise related to, his military service.  

The examiner must address the Veteran's service treatment records, including the April 1964 record when X-rays revealed a calcified mass on the right side of his neck; as well as the record from December 1968 when he complained of pain and stiffness in his neck, and the treatment provider noted a spasm on the left side of the neck.  Finally, the examiner should also address service treatment records noting a diagnosis of scoliosis of the thoracic spine, and the significance, if any, that that condition has on his currently-diagnosed cervical spine disorder.

A clearly-stated rationale for any opinion offered should be provided and must not be based on a lack of treatment following service.

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral lower extremity disorder, including any neurological disorder.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify any bilateral lower extremity disorder, including any neurological disorder.  The Veteran's treatment records show complaints of pain and weakness in his bilateral lower extremities.

For each currently-diagnosed bilateral lower extremity disorder, including any neurological disorder, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disorder had onset during or was caused by the Veteran's military service.  The examiner must specifically address his in-service complaints showing complaints of pain, numbness, and weakness in both bilateral lower extremities highlighted above.  

If not, the examiner must then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any currently-diagnosed bilateral lower extremity disorder, including any neurological disorder, was caused by his service-connected lumbar spine disability or his cervical spine disorder.

Finally, the examiner must offer an opinion as to whether it is at least as likely as not that any currently-diagnosed bilateral lower extremity disorder, including any neurological disorder, was made permanently worse beyond normal progression (aggravated) by his service-connected lumbar spine disability or his cervical spine disorder.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.  Any opinion and rationale provided must reflect consideration of the Veteran's lay statements concerning the onset and continuity of symptoms.  In this regard, the Board notes that the Veteran is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.

5.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be given the opportunity to respond.  The case should then be returned to the Board for further appellate, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


